838 F.2d 1215
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Samuel J.M. DAVIS, Jr., Plaintiff-Appellant,v.P.W. KEOHANE, et al., Defendants-Appellees.
No. 87-5812.
United States Court of Appeals, Sixth Circuit.
Feb. 11, 1988.

1
Before KEITH, WELLFORD and DAVID A. NELSON, Circuit Judges

ORDER

2
Plaintiff appeals the district court's judgment dismissing his Bivens action filed against prison officials for alleged racial discrimination.  This matter has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the certified record and the parties' briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Plaintiff alleged that his rights as a pretrial detainee were arbitrarily and unreasonably restricted compared to similarly situated white inmates.


4
Upon consideration, we affirm the district court's judgment for reasons stated in its order granting defendants' motion for summary judgment filed July 1, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.